Exhibit 10.45

EXECUTIVE SEVERANCE BENEFITS AGREEMENT

This EXECUTIVE SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is entered into
this 6th day of March, 2014 (the “Effective Date”), between JOSEPH DEPINTO
(“Executive”) and SUNESIS PHARMACEUTICALS, INC. This Agreement is intended to
provide Executive with the compensation and benefits described herein upon the
occurrence of specific events. Certain capitalized terms used in this Agreement
are defined in Article 5.

ARTICLE 1

SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT

1.1 Position and Duties. Executive shall be employed by the Company as its Chief
Commercial Officer, subject to the terms and conditions set forth in Executive’s
offer letter from the Company. Executive reports directly to the Chief Executive
Officer.

1.2 Restrictions. During his employment by the Company, Executive agrees to the
best of his ability and experience that he will at all times loyally and
conscientiously perform all of the duties and obligations required of and from
him as Chief Commercial Officer. During the term of his employment, Executive
further agrees that he will devote all of his business time and attention to the
business of the Company, the Company will be entitled to all of the benefits and
profits arising from or incident to all such work, services and advice,
Executive will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Board, and Executive will not directly or indirectly
engage or participate in any business that is competitive in any manner with the
business of the Company. Nothing in this Agreement will prevent Executive from
accepting speaking or presentation engagements in exchange for honoraria or from
service on boards of charitable organizations or otherwise participating in
civic, charitable or fraternal organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.

1.3 Confidential Information and Invention Assignment Agreement. Executive
acknowledges that he has executed and delivered to an officer of the Company the
Company’s Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”) and that the Confidentiality Agreement remains in
full force and effect.

1.4 Benefits. The Company and Executive wish to set forth the compensation and
benefits which Executive shall be entitled to receive in the event Executive’s
employment with the Company is terminated under the circumstances described
herein.

1.5 Consideration. The duties and obligations of the Company to Executive under
this Agreement shall be in consideration for Executive’s employment with the
Company and Executive’s execution of a release in accordance with Section 3.1.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

CHANGE OF CONTROL BENEFITS & SEVERANCE BENEFITS

2.1 Severance Benefits. Subject to compliance with the terms and conditions of
this Agreement, Executive will be eligible to receive the benefits set forth in
this Section 2.1 upon a Covered Termination of Executive’s employment.

(a) Base Salary. The Company shall pay to Executive an amount equal to nine
(9) months’ Base Salary. Such severance amount shall be paid in cash in a single
lump sum on the 60th day following Executive’s Separation from Service, subject
to Sections 3.1 and 3.3 below, and shall be subject to all required tax
withholding.

(b) COBRA Payments. If the Executive is participating in the Company’s group
health insurance plans on the date of Executive’s Separation from Service, and
timely elects to continue such coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, or, if applicable, comparable state or local
insurance laws (“COBRA”), then the Company will pay, directly to the COBRA
carrier, as and when due, the COBRA premiums necessary to continue such health
insurance coverage for the Executive and his eligible dependents (“COBRA
Continuation Payments”) until the earliest of: (i) the first 9 months of COBRA
coverage following the Executive’s Separation from Service, (ii) the expiration
of eligibility for COBRA coverage, or (iii) the date when Executive or his
dependents become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (such period, the
“COBRA Payment Period”). However, if at any time the Company determines, in its
sole discretion, that the Company’s payment of the COBRA Continuation Payments
would result in a violation of the nondiscrimination rules of Section 105(h)(2)
of the Code or any statute or regulation of similar effect (including but not
limited to the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act) or otherwise result in a
material penalty to the Company, then in lieu of providing the COBRA
Continuation Payments for the remainder of the COBRA Payment Period, the Company
will instead pay the Executive, on the first day of each month of the remainder
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
Continuation Payments for that month, subject to applicable tax withholdings. If
the Executive becomes eligible for coverage under another employer’s group
health plan or otherwise ceases to be eligible for COBRA during the COBRA
Payment Period, the Executive must immediately notify the Company of such event,
and all payments and obligations under this clause will immediately cease.

(c) Acceleration. The vesting and/or exercisability of the unvested shares
subject to Executive’s then-outstanding Stock Awards shall be automatically
accelerated by twelve (12) months on Executive’s Separation from Service.

2.2 Change of Control Acceleration. In the event of a Change of Control, the
vesting and/or exercisability of fifty percent (50%) of Executive’s
then-outstanding and unvested Stock Awards shall be automatically accelerated
immediately prior to the effective date of such Change of Control.

 

2



--------------------------------------------------------------------------------

2.3 Change of Control Severance Benefits. In the event Executive suffers a
Covered Termination on or within twelve (12) months following the effective date
of a Change of Control, then in addition to the severance benefits set forth
above in Section 2.1, the vesting and/or exercisability of each of Executive’s
then-outstanding Stock Awards shall be automatically accelerated on Executive’s
Separation from Service as to all of the unvested shares subject to Executive’s
then outstanding Stock Awards.

2.4 Other Terminations. If Executive’s employment is terminated by the Company
for Cause, by Executive other than pursuant to a Constructive Termination, or as
a result of Executive’s death or disability, the Company shall not have any
other or further obligations to Executive under this Agreement (including any
financial obligations) except that Executive shall be entitled to receive
(a) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, and (b) all other amounts or benefits to
which Executive is entitled under any compensation, retirement or benefit plan
or practice of the Company at the time of termination in accordance with the
terms of such plans or practices, including, without limitation, any eligibility
for continuation of benefits required by COBRA. In addition, subject to the
provisions of the Company’s equity compensation plans and the terms of
Executive’s Stock Awards, if Executive’s employment is terminated by the Company
for Cause, by Executive other than pursuant to a Constructive Termination, or as
a result of Executive’s death or disability, all vesting of Executive’s unvested
Stock Awards previously granted to him by the Company shall cease as of the date
of termination and none of such unvested Stock Awards shall be exercisable
following the date of such termination. The foregoing shall be in addition to,
and not in lieu of, any and all other rights and remedies which may be available
to the Company under the circumstances, whether at law or in equity.

2.5 Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by any retirement benefits received by Executive after the date of the
Covered Termination.

2.6 Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of a termination of Executive’s employment with the Company,
Executive’s sole remedy shall be to receive the payments and benefits described
in this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

LIMITATIONS AND CONDITIONS UPON BENEFITS

3.1 Conditions to Benefits. All of the payments, benefits and rights of the
Executive under this Agreement are subject to and contingent upon: (a) the
Executive’s execution, delivery and non-revocation of an effective release of
all claims against the Company and its affiliates substantially in the form
attached hereto as Exhibit A or Exhibit B, as applicable (the “Release”) as of a
date not later than the 60th day following the Executive’s Separation from
Service, (b) the Executive’s resignation from all positions the Executive holds
with the Company and its affiliates as of the date of the Separation from
Service (or such other date requested or permitted by the Board), and (c) the
Executive’s continued compliance with all of the Executive’s obligations to the
Company and its affiliates, including but not limited to obligations under this
Agreement and the Confidentiality Agreement.

3.2 Termination of Benefits. Benefits under this Agreement shall terminate
immediately if the Executive, at any time, violates any proprietary information
or confidentiality obligation to the Company, including, without limitation, the
Confidentiality Agreement.

3.3 Section 409A. It is intended that all of the benefits provided under the
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”)
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and the Agreement will be construed to the greatest extent
possible as consistent with those provisions. To the extent not so exempt, the
Agreement (and any definitions under the Agreement) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulations Section
1.409A-2(b)(2)(iii)), the Executive’s right to receive any installment payments
under the Agreement will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment under the Agreement will at
all times be considered a separate and distinct payment. If the Board determines
that any of the payments in connection with a Separation from Service constitute
“deferred compensation” under Section 409A, and if the Executive is a “specified
employee” of the Company, as such term is defined in Section 409A(a)(2)(B)(i),
at the time of his Separation from Service, then, solely to the extent necessary
to avoid the incurrence of the adverse personal tax consequences under Section
409A, the timing of the payments due on a Separation from Service will be
delayed as follows: on the earlier to occur of (i) the date that is six months
and one day after the effective date of the Executive’s Separation from Service,
and (ii) the date of the Executive’s death (such earlier date, the “Delayed
Initial Payment Date”), the Company will (A) pay to the Executive a lump sum
amount equal to the sum of the payments that the Executive would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payments had not been delayed pursuant to this paragraph, and (B) commence
paying the balance of the payments in accordance with the applicable payment
schedules set forth in above. No interest will be due on any amounts so
deferred.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

PARACHUTE PAYMENTS

4.1 Section 280 - Best After Tax. If any payment or benefit the Executive would
receive from the Company or otherwise in connection with a change of control of
the Company (a “Payment”) would (a) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and, (b) but for this sentence, be subject
to the Excise Tax, then such Payment will be equal to the Reduced Amount. The
“Reduced Amount” will be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state,
provincial, foreign and local employment taxes, income taxes, and the Excise Tax
(all computed at the highest applicable marginal rate), results in the
Executive’s receipt, on an after-tax basis, of the greatest economic benefit (as
determined in accordance with the cancellation/reduction order below)
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
will occur in the following order: (1) reduction of cash payments;
(2) cancellation of accelerated vesting of stock awards other than stock options
(in the reverse order of the date of grant); (3) cancellation of accelerated
vesting of stock options (in reverse order of exercise price, that is,
cancelling the highest priced options first); and (4) reduction of other
benefits paid to the Executive. Within any such category of Payments (that is,
(1), (2), (3) or (4)), a reduction will occur first with respect to amounts that
are not “deferred compensation” within the meaning of Section 409A of the Code
and then with respect to amounts that are. The Executive has no rights to
receive any Excise Tax gross up on any Payments.

ARTICLE 5

DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

5.1 “Base Salary” means Executive’s annual base salary as in effect during the
last regularly scheduled payroll period immediately preceding the Covered
Termination (or, in the case of a Covered Termination arising from Constructive
Termination, the annual base salary as in effect immediately prior to the event
that gives rise to a right to resign as a Constructive Termination).

5.2 “Board” means the Board of Directors of the Company.

5.3 “Cause” means that, in the reasonable determination of the Company,
Executive:

(a) has committed an act of fraud or embezzlement or has intentionally committed
some other illegal act that has a material adverse impact on the Company or any
successor or parent or subsidiary thereof;

(b) has been convicted of, or entered a plea of “guilty” or “no contest” to, a
felony which causes or may reasonably be expected to cause substantial economic
injury to or substantial injury to the reputation of the Company or any
subsidiary or affiliate of the Company;

 

5



--------------------------------------------------------------------------------

(c) has made any unauthorized use or disclosure of confidential information or
trade secrets of the Company or any successor or parent or subsidiary thereof
that has a material adverse impact on any such entity;

(d) has committed any other intentional misconduct that has a material adverse
impact on the Company or any successor or parent or subsidiary thereof, or

(e) has intentionally refused or intentionally failed to act in accordance with
any lawful and proper direction or order of the Board; provided such direction
is not materially inconsistent with the Executive’s customary duties and
responsibilities.

5.4 “Change of Control” means and includes each of the following:

(a) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules thereunder) of “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) of securities entitled to vote generally in the
election of directors (“voting securities”) of the Company that represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities, other than:

(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

(ii) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company;

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change of Control; or

(b) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:

 

6



--------------------------------------------------------------------------------

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (ii) as beneficially owning fifty percent (50%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or

(c) the Company’s stockholders approve a liquidation or dissolution of the
Company.

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if: (i) it constitutes the Company’s public offering of its securities;
or (ii) it is a transaction effected primarily for the purpose of financing the
Company with cash (as determined by the Board in its discretion and without
regard to whether such transaction is effectuated by a merger, equity financing
or otherwise). The Board shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change of
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change of Control and any incidental matters
relating thereto.

5.5 “Code” means the Internal Revenue Code of 1986, as amended from time to time
and the Treasury Regulations thereunder.

5.6 “Company” means Sunesis Pharmaceuticals, Inc. or, following a Change of
Control, the surviving entity resulting from such transaction.

5.7 “Constructive Termination” means that Executive voluntarily terminates
employment with the Company (or any successor thereto) if and only if:

(a) one of the following actions have been taken without Executive’s express
written consent:

(i) there is a material diminution in the authority, duties or responsibilities
of Executive, or the assignment to Executive of duties that are materially
inconsistent with and materially adverse to Executive’s position;

 

7



--------------------------------------------------------------------------------

(ii) a change in the Executive’s direct reporting relationship so that Executive
no longer reports directly to the Chief Executive Officer;

(iii) there is a material reduction in Executive’s Base Salary, unless the base
salaries of all other executives are similarly reduced;

(iv) Executive is required to relocate Executive’s principal place of employment
to a facility or location that would increase Executive’s one way commute
distance by more than thirty (30) miles from such Executive’s place of
employment immediately prior to such change;

(v) the Company materially breaches its obligations under this Agreement or any
then-effective written employment agreement with Executive; or

(vi) any acquirer, successor or assignee of the Company materially fails to
assume and perform, in all material respects, the obligations of the Company
hereunder; and

(b) Executive provides written notice to the Company’s Chief Executive Officer
within the ninety (90)-day period immediately following such action; and

(c) such action is not remedied by the Company within thirty (30) days following
the Company’s receipt of such written notice; and

(d) Executive’s resignation is effective not later than sixty (60) days after
the expiration of such thirty (30) day cure period.

The termination of Executive’s employment as a result of Executive’s death or
disability will not be deemed to be a Constructive Termination.

5.8 “Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination.

5.9 “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

5.10 “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than for Cause. The termination of Executive’s employment as a
result of Executive’s death or disability will not be deemed to be an
Involuntary Termination Without Cause.

5.11 A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

5.12 “Separation from Service” shall have the meaning set forth under Treasury
Regulations Section 1.409A-1(h), without regard to any alternative definition
thereunder.

 

8



--------------------------------------------------------------------------------

5.13 “Stock Awards” means all stock options, restricted stock and such other
awards granted pursuant to the Company’s stock option and equity incentive award
plans or agreements and any shares of stock issued upon exercise thereof, and
any awards into which such awards are converted by reason of a Change of Control
(e.g., by reason of assumption, substitution or conversion by the successor
entity or acquiring corporation).

ARTICLE 6

GENERAL PROVISIONS

6.1 Employment Status. This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (a) to retain Executive as an employee,
(b) to change the status of Executive as an at-will employee, or (c) to change
the Company’s policies regarding termination of employment.

6.2 Notices. Any notices provided hereunder must be in writing, and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile) or the third day
after mailing by first class mail to the Company at its primary office location
and to Executive at Executive’s address as listed in the Company’s payroll
records. Any payments made by the Company to Executive under the terms of this
Agreement shall be delivered to Executive either in person or at the address as
listed in the Company’s payroll records.

6.3 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

6.4 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

6.5 Dispute Resolution. To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory claims, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Francisco, California, conducted by JAMS, Inc. (“JAMS”) under
the then applicable JAMS rules. By agreeing to this arbitration procedure, both
Executive and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. The Company acknowledges
that Executive will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (a) have the authority to compel
adequate discovery

 

9



--------------------------------------------------------------------------------

for the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS’ arbitration fees in excess of the amount of court fees that would
be required of the Executive if the dispute were decided in a court of law.
Nothing in this Agreement is intended to prevent either Executive or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

6.6 Complete Agreement. This Agreement, including Exhibit A and Exhibit B,
constitutes the entire agreement between Executive and the Company, and is the
complete, final, and exclusive embodiment of their agreement with regard to
severance benefits to Executive in the event of employment termination, wholly
superseding all written and oral agreements with respect to severance benefits
to Executive in the event of employment termination. It is entered into without
reliance on any promise or representation other than those expressly contained
herein. Notwithstanding anything herein to the contrary, this Agreement shall
not supersede any indemnification agreement between Executive and the Company.

6.7 Amendment or Termination of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be signed by an executive officer of the Company after such change or
termination has been approved by the Board.

6.8 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

6.9 Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

6.10 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and the Company, and any surviving
entity resulting from a Change of Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

6.11 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.

 

10



--------------------------------------------------------------------------------

6.12 Non-Publication. The parties mutually agree not to disclose publicly the
terms of this Agreement except to the extent that disclosure is mandated by
applicable law or regulation or to their respective advisors (e.g., attorneys,
accountants).

6.13 Construction of Agreement. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.

 

SUNESIS PHARMACEUTICALS, INC.     JOSEPH DEPINTO By:  

/s/ Daniel N. Swisher, Jr.

   

/s/ Joseph DePinto

Name:  

Daniel N. Swisher, Jr.

    Title:  

CEO and President

   

Exhibit A: Release (Individual Termination)

Exhibit B: Release (Group Termination)

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

(INDIVIDUAL TERMINATION)

I understand that this Release, together with the Executive Severance Benefits
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company, affiliates of the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Executive Severance
Benefits Agreement, which I have executed and of which this Release is a part.

1. Proprietary Information Obligations. I hereby confirm my obligations under my
Confidentiality Agreement with the Company.

2. General Release. In exchange for severance benefits and other consideration
provided to me by the Executive Severance Benefits Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its current and former directors, officers, employees, stockholders,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Release (collectively,
the “Released Claims”). The Released Claims include, but are not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or its affiliates, or the termination of that employment; (2) all claims
related to my compensation or benefits, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company or its
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (2) any claims for coverage under any Directors’ and Officers’ insurance
policy maintained by the Company; and (3) any rights which are not waiveable as
a matter of law. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

 

12



--------------------------------------------------------------------------------

3. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given for the Released Claims is in addition to anything of value
to which I was already entitled. I further acknowledge that I have been advised
by this writing, as required by the ADEA, that: (a) the Released Claims do not
apply to any rights or claims that arise after the date I sign this Release;
(b) I should consult with an attorney prior to signing this Release (although I
may choose voluntarily not to do so); (c) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily sign it sooner);
(d) I have seven (7) days following the date I sign this Release to revoke the
Release by providing written notice to an officer of the Company; and (e) the
Release will not be effective until the date upon which the revocation period
has expired unexercised, which will be the eighth day after I sign this Release
(“Effective Date”).

4. Section 1542 Waiver. I acknowledge that I have read and understand
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” I hereby expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
my release of any claims I may have against the Company.

5. Representations. I hereby represent that I have been paid all compensation
owed and for all hours worked, I have received all the leave and leave benefits
and protections for which I am eligible, and I have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.

6. Non-Disparagement. I hereby agree not to disparage the Company, or its
officers, directors, employees, shareholders or agents, in any manner likely to
be harmful to its or their business, business reputation, or personal
reputation; provided, however, that I will respond accurately and fully to any
question, inquiry or request for information when required by legal process. The
Company agrees to use its best efforts to prevent its employees, officers and
directors from disparaging you.

I acknowledge that to become effective, I must sign and return this Release to
the Company on or after                         , so that it is received not
later than twenty-one (21) days following the date it is provided to me, and I
must not revoke it thereafter.

 

JOSEPH DEPINTO  

 

Date:    

 

13



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

(GROUP TERMINATION)

I understand that this Release, together with the Executive Severance Benefits
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company, affiliates of the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Executive Severance
Benefits Agreement, which I have executed and of which this Release is a part.

1. Proprietary Information Obligations. I hereby confirm my obligations under my
Confidentiality Agreement with the Company.

2. General Release. In exchange for Severance Benefits and other consideration
provided to me by the Executive Severance Benefits Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its current and former directors, officers, employees, stockholders,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Release (collectively,
the “Released Claims”). The Released Claims include, but are not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or its affiliates, or the termination of that employment; (2) all claims
related to my compensation or benefits, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company or its
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (2) any claims for coverage under any Directors’ and Officers’ insurance
policy maintained by the Company; and (3) any rights which are not waiveable as
a matter of law. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity

 

1



--------------------------------------------------------------------------------

Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

3. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given for the Released Claims is in addition to anything of value
to which I was already entitled. I further acknowledge that I have been advised
by this writing, as required by the ADEA, that: (a) the Released Claims do not
apply to any rights or claims that arise after the date I sign this Release;
(b) I should consult with an attorney prior to signing this Release (although I
may choose voluntarily not to do so); (c) I have forty-five (45) days to
consider this Release (although I may choose to voluntarily sign it sooner);
(d) I have seven (7) days following the date I sign this Release to revoke the
Release by providing written notice to an officer of the Company; and (e) the
Release will not be effective until the date upon which the revocation period
has expired unexercised, which will be the eighth day after I sign this Release
(“Effective Date”). I have received with this Release all of the information
required by the ADEA, including without limitation a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, along with information on the
eligibility factors used to select employees for the group termination and any
time limits applicable to this group termination program.

4. Section 1542 Waiver. I acknowledge that I have read and understand
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” I hereby expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
my release of any claims I may have against the Company.

5. Representations. I hereby represent that I have been paid all compensation
owed and for all hours worked, I have received all the leave and leave benefits
and protections for which I am eligible, and I have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.

6. Non-Disparagement. I hereby agree not to disparage the Company, or its
officers, directors, employees, shareholders or agents, in any manner likely to
be harmful to its or their business, business reputation, or personal
reputation; provided, however, that I will respond accurately and fully to any
question, inquiry or request for information when required by legal process. The
Company agrees to use its best efforts to prevent its employees, officers and
directors from disparaging you.

 

2



--------------------------------------------------------------------------------

I acknowledge that to become effective, I must sign and return this Release to
the Company on or after                             , so that it is received not
later than forty-five (45) days following the date it is provided to me, and I
must not revoke it thereafter.

 

JOSEPH DEPINTO  

 

Date:    

 

3